Citation Nr: 0014872	
Decision Date: 06/06/00    Archive Date: 06/15/00

DOCKET NO.  99-03 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for a right knee 
disorder, currently evaluated as 10 percent disabling.

3. Entitlement to an increased rating for a left knee 
disorder, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. S. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from December 1950 to 
August 1980.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in December 1998 by the North 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The issues of entitlement to increased ratings for right and 
left knee disorders are discussed in the REMAND section of 
this decision, set forth below.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim for an increased rating for hypertension 
has been obtained.

2.  Hypertension is manifested primarily by diastolic 
pressure readings predominantly less than 110, and by 
systolic pressure readings predominantly less than 200.


CONCLUSION OF LAW

The criteria for an increased rating for hypertension are not 
met.  38 U.S.C.A. § 1155 (West) 1991); 38 C.F.R. Part 4, 
§ 4.104, Diagnostic Code 7101 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran's claim for an 
increased rating for hypertension is well grounded; that is, 
his claim is plausible.  38 U.S.C.A. § 5107(a) 

(West 1991); see Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  He has not indicated that any records of probative 
value with regard to this claim that may be obtained, and 
which have not already been associated with his claims folder 
or which have not been sought by VA, are available.  The 
Board accordingly finds that the duty to assist him, as 
mandated by 38 U.S.C.A. § 5107(a) (West 1991), has been 
satisfied.

Service connection for hypertension was granted by the RO in 
November 1980, following review of evidence that included the 
veteran's service medical records and the report of an 
October 1980 VA examination.  A noncompensable evaluation was 
assigned at that time.  In February 1993, the RO increased 
that rating to 20 percent.

The veteran now contends that his hypertension is more severe 
than as reflected by that 10 percent rating, and that an 
increased evaluation should be awarded.  After a review of 
the record, however, the Board finds that his contentions are 
not supported by the evidence, and that his claim for an 
increased rating fails.

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
criteria set forth in VA's Schedule for Rating Disabilities, 
38 C.F.R. Part 4 (1999).  With regard to the criteria 
pertinent to hypertension, the 10 percent rating currently in 
effect contemplates the presence of diastolic pressure that 
is predominantly 100 or greater, systolic pressure that is 
predominantly 160 or greater, or a history of diastolic 
pressure that is predominantly 100 or greater with the need 
for continuous medication for control.  An increased rating 
(20 percent) is appropriate for hypertension that is 
manifested by diastolic pressure that is predominantly 110 or 
greater, or by systolic pressure that is predominantly 200 or 
greater.  38 C.F.R. § 4.104, Diagnostic Code 7101 (1999).

The criteria for an increased rating are not met.  VA medical 
records dated in 1998 and 1999 show that the veteran's 
diastolic pressure was recorded as ranging between 79 and 
100, and that his systolic pressure ranged between 168 and 
196.  These 

records do not demonstrate that diastolic pressure greater 
than 110, or systolic pressure greater than 200, was recorded 
at any time, much less "predominantly."  While the report of 
an October 1998 VA examination indicates impressions to 
include hypertension, "treated and poorly controlled," it 
must be emphasized that the clinical evidence does not show 
that the veteran's hypertension is so poorly controlled as to 
warrant an increased rating, based on the rating criteria 
cited above, at this time.

In brief, the Board must conclude that the preponderance of 
the evidence is against the veteran's claim for an increased 
rating for hypertension.  That claim, accordingly, fails.


ORDER

An increased rating for hypertension is denied.


REMAND

The veteran has also requested increased compensation for his 
service-connected knee disorders.  These claims are well 
grounded; see Proscelle, supra.  After a review of the 
evidence, the Board is of the opinion that additional 
development of the medical record would be helpful.

In particular, the Board notes that, while the report of the 
October 1998 VA examination shows that the veteran's knee 
disorders were deemed productive of only minimal functional 
impairment, the contemporaneous clinical evidence indicates 
that such functional impairment may, in fact, be more severe 
than simply "minimal."  The evidence shows persistent 
complaints by the veteran of knee pain requiring the use of 
Motrin, that he limps and favors the use of his right leg, 
that he 

uses a cane when ambulating, and that, as indicated on a 
January 1999 VA treatment record, "he refuses surg[ery]."  
Based on this evidence, the Board believes that the report of 
a special VA orthopedic examination of the veteran's knees 
would be of significant probative value.  

Accordingly, these claims are REMANDED for the following:

1.  The RO should request that the 
veteran furnish the names and addresses 
of any and all health care providers who 
have accorded him treatment for his knee 
disorders since February 1999.

2.  Upon receipt of any and all such 
names and addresses, and duly-executed 
authorization for the release of private 
medical records if appropriate, the RO 
should request that all health care 
providers identified by the veteran 
furnish legible copies of all medical 
records compiled pursuant to treatment 
accorded him for knee disorders since 
February 1999.

3.  Following completion of the above 
actions to the extent possible, the RO 
should accord the veteran a VA 
examination of his knee disorders, by an 
orthopedist if possible or otherwise by 
an appropriate physician.  In particular, 
the examiner should be requested to 
present findings regarding the functional 
impairment resulting from these 
disorders, which includes, but is not 
limited to, impaired movement; more 
movement than normal; weakened movement; 
excess fatigability; incoordination and 
the impaired ability to execute skilled 
movements smoothly; pain on movement, 
swelling, deformity, or 

atrophy of disuse; and instability of 
station, disturbance of locomotion, and 
interference with sitting, standing and 
weight-bearing.

All tests indicated should be conducted 
in conjunction with this examination.  
All findings, and the reasons and bases 
therefor, should be set forth in a clear, 
logical and legible manner on the 
examination report.  The veteran's claims 
folder and a copy of this Remand should 
be furnished to the examiner prior to his 
or her examination, for his or her review 
and referral.

4.  Upon completion of the above actions 
to the extent possible, the RO should 
review the veteran's claims, and 
determine whether increased ratings for 
knee disorders can now be granted.  If 
the decision remains in any manner 
adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case, and 
with a reasonable opportunity to respond 
thereto.  The case should then be 
returned to the Board for further review, 
as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  He is also advised that failure to report for a 
scheduled VA examination without demonstrated good cause may 
result in adverse action with regard to his claims, to 
include the possible denial thereof.  38 C.F.R. § 3.655 
(1999).

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development and trusts that it 
will attend to it in a timely manner.

The veteran need take no action until he is so informed.  The 
purpose of this REMAND is to obtain additional medical 
evidence.  No inference as to the ultimate disposition of 
these claims should be made. 



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


 



